Exhibit 10.11

Galera Therapeutics, Inc.

 

Non-Employee Director Compensation Program

 

Non-employee members of the board of directors (the “Board”) of Galera
Therapeutics, Inc. (the “Company”) shall receive cash and equity compensation as
set forth in this Non-Employee Director Compensation Program (this “Program”),
as amended and restated by the Board effective January 31, 2020.  The cash and
equity compensation described in this Program shall be paid or be made, as
applicable, automatically and without further action of the Board, to each
member of the Board who is not an employee of the Company or any parent or
subsidiary of the Company (each, a “Non-Employee Director”) who is entitled to
receive such cash or equity compensation, unless such Non-Employee Director
declines the receipt of such cash or equity compensation by written notice to
the Company.  This Program shall remain in effect until it is revised or
rescinded by further action of the Board.  This Program may be amended, modified
or terminated by the Board at any time in its sole discretion. The terms and
conditions of this Program shall supersede any prior cash and/or equity
compensation arrangements for service as a member of the Board between the
Company and any of its Non-Employee Directors, except for equity compensation
previously granted to a Non-Employee Director.  

Cash Compensation

The schedule of annual retainers (the “Annual Retainers”) for the Non-Employee
Directors is as follows:

Position

Amount

Base Board Fee

$35,000

Chair of the Board or Lead Independent Director

$25,000

Chair of Audit Committee

$15,000

Chair of Compensation Committee

$10,000

Chair of Nominating and Corporate Governance Committee

$8,000

Member of Audit Committee (non-Chair)

$7,500

Member of Compensation Committee (non-Chair)

$5,000

Member of Nominating and Corporate Governance Committee (non-Chair)

$4,000

 

For the avoidance of doubt, the Annual Retainers in the table above are additive
and a Non-Employee Director shall be eligible to earn an Annual Retainer for
each position in which he or she serves. The Annual Retainers shall be earned on
a quarterly basis based on a calendar quarter

1

 

 

 

 

 

US-DOCS\113411377.2

--------------------------------------------------------------------------------

Exhibit 10.11

and shall be paid in cash by the Company in arrears not later than the fifteenth
day following the end of each calendar quarter.  In the event a Non-Employee
Director does not serve as a Non-Employee Director, or in the applicable
position, for an entire calendar quarter, the Annual Retainer paid to such
Non-Employee Director shall be prorated for the portion of such calendar quarter
actually served as a Non-Employee Director, or in such position, as
applicable.  

 

Equity Compensation

Each Non-Employee Director shall be granted options to purchase shares of the
Company’s common stock (each, an “Option”) as set forth in the following table.
Each Option shall be granted under and subject to the terms and provisions of
the Company’s 2019 Incentive Award Plan or any other applicable Company equity
incentive plan then-maintained by the Company (the “Equity Plan”) and shall be
subject to an award agreement, including attached exhibits, in substantially the
form previously approved by the Board.  

Option

Number of Shares

Initial Option

19,776

Subsequent Option

Chair of the Board or Lead Independent Director

Non-Employee Director (other than Chair or Lead)

 

13,179

9,888

 

A.Initial Options.  Each Non-Employee Director who is initially elected or
appointed to the Board shall receive the Initial Option on the date of such
initial election or appointment. No Non-Employee Director shall be granted more
than one Initial Option.

B.Subsequent Options.  A Non-Employee Director who (i) has been serving as a
Non-Employee Director on the Board for at least six months as of the date of any
annual meeting of the Company’s stockholders and (ii) will continue to serve as
a Non-Employee Director immediately following such meeting, shall be
automatically granted a Subsequent Option on the date of such annual
meeting.  For the avoidance of doubt, a Non-Employee Director elected for the
first time to the Board at an annual meeting of the Company’s stockholders shall
only receive the Initial Option in connection with such election, and shall not
receive a Subsequent Option on the date of such meeting as well.  

 

C.Termination of Employment of Employee Directors.  Members of the Board who are
employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Option, but to the extent that they are otherwise entitled, will receive, after
termination of employment with the Company and any parent or subsidiary of the
Company, a Subsequent Option.  

2

 

 

 

 

 

US-DOCS\113411377.2

--------------------------------------------------------------------------------

Exhibit 10.11

D.Terms of Options Granted to Non-Employee Directors.

1.  Exercise Price.  The per-share exercise price of each Option granted to a
Non-Employee Director shall equal the Fair Market Value (as defined in the
Equity Plan) of a share of the Company’s common stock on the date the Option is
granted.

2.Vesting.  

a.Initial Options.  Each Initial Option shall vest and become exercisable in
thirty-six (36) substantially equal monthly installments following the date of
grant, such that the Initial Option shall be fully vested on the third
anniversary of the date of grant, subject to the Non-Employee Director
continuing in service as a Non-Employee Director through each such vesting
date.  

b.Subsequent Options.  Each Subsequent Option shall vest and become exercisable
on the earlier of the first anniversary of the date of grant or the day
immediately prior to the date of the next annual meeting of the Company’s
stockholders occurring after the date of grant, in either case, subject to the
Non-Employee Director continuing in service as a Non-Employee Director through
such vesting date.  

c.Forfeiture of Options.  Unless the Board otherwise determines, any portion of
an Initial Option or Subsequent Option which is unvested or unexercisable at the
time of a Non-Employee Director’s termination of service on the Board as a
Non-Employee Director shall be immediately forfeited upon such termination of
service and shall not thereafter become vested and exercisable.  All of a
Non-Employee Director’s Initial Options and Subsequent Options shall vest in
full immediately prior to the occurrence of a Change in Control (as defined in
the Equity Plan), to the extent outstanding at such time.

3.Term.  The maximum term of each Option granted to a Non-Employee Director
hereunder shall be ten (10) years from the date the Option is granted.

* * * * *

3

 

 

 

 

 

US-DOCS\113411377.2